Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims (1-20) are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims (1-18) US Patent 11,228,892.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US Patent 11,228,892with obvious wording variations. Take an example of comparing claim (1, 4-5)  of pending application and claim (1)  of US Patent 11,228,892:
Pending Application (17/118,173)
US Patent 11,228,892
1. A method for providing decision support comprising: at a server computer, associating a context role identifier with a user; receiving at an endpoint device a predetermined set of tasks assigned to said user; transmitting to said server computer, at a predetermined frequency, a current geographic location of said endpoint device while said user performs said assigned set of tasks; receiving at said server computer an indication of an event associated with an event context and a geographic location of said event; and if said server computer determines endpoint device is within a notification threshold distance of said event based on a comparison of said current geographic location of said endpoint device to said geographic location of said event, transmitting a notification message to said endpoint device, the content of said message being determined based upon said context role identifier and said event context. 
1. A method for providing decision support comprising: at a server computer, associating a context role identifier with a user: receiving, at an endpoint device, a predetermined set of tasks assigned to said user: transmitting to said server computer, at a predetermined frequency, a current geographic location of said endpoint device while said user performs said assigned set of tasks; receiving, at said server computer an indication of an event associated with an event context and a geographic location of said event; and if said endpoint device is determined to be within a notification threshold distance of said event based on a comparison of said current geographic location of said endpoint device to said geographic location of said event, transmitting a notification message to said endpoint device, the content of said message being determined based upon said context role identifier and said event context; wherein said indication of an event and said geographic location of said event is received via a sensor communicably coupled to said server computer and said sensor is selected from the group consisting of an optical, light, imaging, or photon sensor; a motion or movement sensor; an electromagnetic sensor; an acoustic sensor; an automotive sensor; a chemical sensor; an electrical sensor; a magnetic sensor; a fluid sensor; a radiation sensor; a navigation instrument; an orientation or direction sensor; a pressure sensor; a thermal, heat, or temperature sensor; a force, density, or level sensor; a proximity or distance sensor; and an Internet-of-things device or sensor.

4. The method of claim 1, wherein said event indication and a geographic location of said event is received via a sensor communicably coupled to said server computer.
5. The method of claim 4, wherein said sensor is selected from the group consisting of: an optical, light, imaging, or photon sensor; a motion or movement sensor; an electromagnetic sensor; an acoustic sensor; an automotive sensor; a chemical sensor; an electrical sensor; a magnetic sensor; a fluid sensor; a radiation sensor; a navigation instrument; an orientation or direction sensor; a pressure sensor; a thermal, heat, or temperature sensor a force, density, or level sensor; a proximity or distance sensor; and an Internet-of-things device or sensor.





The claims of the application (Pending Application (17/118,173)) encompass the same subject matter except the instant claims are broader and fully encompassed by US Patent 11,228,892. Specifically, application Pending Application (17/118,173) discloses a  “A method for providing decision support comprising: at a server computer, associating a context role identifier with a user” whereas US Patent 11,228,892 claims include “associating a context role identifier with a user: receiving, at an endpoint device, a predetermined set of tasks assigned to said user” and “wherein said indication of an event and said geographic location of said event is received via a sensor communicably coupled to said server computer and said sensor is selected from the group consisting of an optical, light, imaging, or photon sensor; a motion or movement sensor; an electromagnetic sensor; an acoustic sensor; an automotive sensor; a chemical sensor; an electrical sensor; a magnetic sensor; a fluid sensor; a radiation sensor; a navigation instrument; an orientation or direction sensor; a pressure sensor; a thermal, heat, or temperature sensor; a force, density, or level sensor; a proximity or distance sensor; and an Internet-of-things device or sensor”.  Here, Pending Application (17/118,173) is broaden in comparison to US Patent 11,228,892 B2.  The aforementioned omissions, however, do not entirely change the results of each invention and both inventions, minus stated variations, have the exact same purpose and provide identical results. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the US Patent 11,228,892’s “sensor” in application (Pending Application (17/118,173)) as further disclosed in claims 4-5 of application (Pending Application (17/118,173))  . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- /are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grube et al. (2012/0136923 A1).

Regarding claim 1, Grube discloses a method for providing decision support comprising: 

at a server computer (see servers in fig. 1), associating a context role identifier with a user (see credentials for user to include role [0066]); receiving at an endpoint device (see user device in fig. 1) a predetermined set of tasks assigned to said user(see [0045], “ For instance, the application server 18 determines the recommended checklists to include the hurricane checklist and the tornado checklist when the location information indicates that the user device is located in central Florida. As another instance, the application server 18 determines the recommended checklists to include an earthquake checklist and a wildfire checklist when the location information indicates that the user device is located in Southern California. The application server 18 sends the recommended checklists to the user device 12.”); transmitting to said server computer, at a predetermined frequency, a current geographic location (based on location information [0045]) of said endpoint device while said user performs said assigned set of tasks (see checklist tasks in [0045]); receiving at said server computer an indication of an event associated with an event context and a geographic location of said event; and if said server computer determines endpoint device is within a notification threshold distance (see location threshold of the current location identifier regarding message of [0072]) of said event based on a comparison of said current geographic location of said endpoint device to said geographic location of said event (see location threshold of the current location identifier regarding message of [0072]), transmitting a notification message to said endpoint device (user device in fig. 1), the content of said message being determined based upon said context role identifier (see credential information, for example volunteer firefighter [0111]) and said event context (see event information [0111] or [0072]).

Regarding claim 2, Grube discloses the method of claim 1, wherein said notification threshold distance of said event is received at said server from a third party data source (live feed information is used to determine location and event inforamtion and [0112] discloses The live feed may include a real-time information flow from one or more of a federal government entity, a state government entity, a local government entity, and a private sector entity (e.g., an internet radio source, an internet information source, a broadcast network, etc.).).

Regarding claim 3, Grube discloses the method of claim 1, wherein said endpoint device comprises a mobile device of a user (see user device i.e. mobile phone in fig. 1).

Regarding claim 4, Grube discloses the method of claim 1, wherein said event indication and a geographic location of said event is received via a sensor communicably coupled to said server computer (see sensor [0116]).

Regarding claim 5, Grube discloses the method of claim 4, wherein said sensor is selected from the group consisting of: an optical, light, imaging, or photon sensor; a motion or movement sensor; an electromagnetic sensor; an acoustic sensor; an automotive sensor; a chemical sensor; an electrical sensor; a magnetic sensor; a fluid sensor; a radiation sensor; a navigation instrument; an orientation or direction sensor; a pressure sensor; a thermal, heat, or temperature sensor a force, density, or level sensor; a proximity or distance sensor; and an Internet-of-things device or sensor (see barometer, temperature sensor as examples in [0116]).

Regarding claim 6, Grube discloses the method of claim 1, wherein said event indication and a geographic location of said event is received via a third party data source communicably coupled to said server computer (live feed information is used to determine location and event inforamtion and [0112] discloses The live feed may include a real-time information flow from one or more of a federal government entity, a state government entity, a local government entity, and a private sector entity (e.g., an internet radio source, an internet information source, a broadcast network, etc.)).

Regarding claim 7, Grube discloses the method of claim 1, wherein said indication of an event and said geographic location of said event are received via said endpoint device (see fig. fig. 13 with received context information).

Regarding claim 8, Grube discloses the method of claim 1, wherein said endpoint device comprises a client application communicably coupled to at least one external data source (see application processing module [0087]).

Regarding claim 9, Grube discloses the method of claim 8, wherein said external data source comprises a third party point solution (live feed information is used to determine location and event inforamtion and [0112] discloses The live feed may include a real-time information flow from one or more of a federal government entity, a state government entity, a local government entity, and a private sector entity (e.g., an internet radio source, an internet information source, a broadcast network, etc.), here third party point solution is broad and could include any of the third party types and solutions above).

Regarding claim 10, Grube discloses the method of claim 1, wherein said event context comprises an urgent condition, said context role identifier comprises a type of personnel trained to address said urgent condition, and said message comprises instructions for said user to address said urgent condition (see public safety in [0127], firefighter [0111] and paramedic [0111] as credentials for the context).

Regarding claim 11, Grube discloses the method of claim 10, wherein said message further comprises instructions routing said user to said geographic location of said event .

Regarding claim 12, Grube discloses the method of claim 1, wherein said event context comprises an urgent condition, said context role identifier comprises a type of personnel not trained to address said urgent condition, and said message comprises instructions for said user to avoid said urgent condition (see map in [0121]).

Regarding claim 13, Grube discloses the method of claim 12, wherein said message further comprises instructions routing said user away from said geographic location of said event (see instructions [0130])

Regarding claim 14, Grube discloses the method of claim 1, wherein said message comprises an identification of said event and said geographic location of said event (see event information and proximal location [0076]).

Regarding claim 15, Grube discloses the method of claim 14, further comprising displaying a map indicating said geographic location of said event indicated in said message and said identification of said event (see current location identifier [0072]).

Regarding claim 16, Grube discloses the method of claim 1, wherein said content of said message is further determined based upon a set of pre-defined rules (see processing module in [0072] operating by algorithm).

Regarding claim 17, Grube discloses the method of claim 1, further comprising: receiving at said server computer an indication of a change in the status of said event; and transmitting to said endpoint device a second notification message indicating said change in status, the content of said second notification message being determined based upon said context role identifier and said event context (see [0048] for status and status update).

Regarding claim 18, Grube discloses the method of claim 1, wherein said transmitting step is performed automatically by said server computer (see server in fig. 1, this is anticipated by one of skill in the art).

Regarding claim 19, Grube discloses the method of claim 1, wherein said transmitting step is performed only after receiving at said server computer human-provided instructions to perform said transmitting step (see instructions [0130]).

Regarding claim 20, Grube discloses the method of claim 1, wherein said current geographic location of said endpoint device is determined by a positioning system (see gps [0038]).
 		











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller et al. US 2015/0310730 A1 – discloses methods and systems for incident content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643